Title: To Thomas Jefferson from Joseph Anderson and William Cocke, 26 February 1801
From: Anderson, Joseph,Cocke, William
To: Jefferson, Thomas



Sir
Feby 26th 1801

In bringing, thus early, to your View, a Subject deeply interesting to the Citizens of Tennessee, we hope we Shall not be considered, as tresspassing upon the rules of propriety—If however it Shou’d be thought, in any degree improper, thus to Obtrude, upon the first Majistrate of the Union, previous to his Official inauguration—we trust that the Consideration of the Short time, the Senate may probably be continued together (after the close of the Session) will plead our apology—  
At the last Session of Congress, a law was pass’d Authoriseing the President of the United States to hold a treaty with the Indians, South of the River Ohio—and the Sum of fifteen thousand dollars, was appropriated for that purpose—The late President, hath never yet, thought proper to take any Step, to Carry the law into operation—The Object of this law, was to Obtain, from the Cherokee Indians, all the Tract of land (claim’d by them) north of the Tennessee River—or so much thereof, as they cou’d be prevail’d upon, to part with—The Tract of Country in Tennessee called the Wilderness (and which divides the Holston, from the Cumberland Settlements) is about One hundred Miles in length and perhaps fifty, in breadth—The Indian claim to this Tract, never haveing been regularly extinguish’d (by the United States) proves a Source of Very great inconvenience to the Communication, between the Eastern, and Western parts of the State—and Matter of great greviance to those Citizens, who honestly possess’d themselves of titles therein, under the State of North Carolina,—Previous to the Treaty of Holston—
If however the Indians Shou’d not be disposed to Make Sale of the Whole Tract, or even of any part thereof—it wou’d prove a Very great accomodation, to Obtain from them, the Previlege of Establishing Stations or houses, along the road, at proper distances for the Shelter and protection, of our Citizens who are repeatedly Necessitated, to pass the Wilderness—
We are Sir With Sentiments of the highest Consideration—most respectfully your Very Obt Servts 

Jos: Anderson Wm Cocke

